Citation Nr: 0928416	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  07-37 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a central nervous system 
disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for impaired vision.

3.  Whether new and material evidence has been received to 
reopen service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to May 
1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from September 2004 and May 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The Veteran presented testimony at a videoconference hearing 
chaired by the undersigned in June 2009.  A transcript of the 
hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a nervous system 
disorder, impaired vision, and a heart disorder are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.





FINDINGS OF FACT

1.  An August 1974 final rating decision denied service 
connection for a number of conditions, including nerve 
damage, vision problems, and a heart disorder, finding that 
there was no current disability.

2.  Evidence received since the August 1974 rating decision 
is not cumulative or redundant, shows a current disability 
and a potential nexus to service and raises a reasonable 
possibility of substantiating the claims for service 
connection for a central nervous system disorder, impaired 
vision, and a heart disorder, due to exposure to carbon 
tetrachloride in service.  


CONCLUSIONS OF LAW

1.  The August 1974 rating decision denial of service 
connection for nerve damage, vision problems, and a heart 
disorder became a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2008).  

2.  New and material evidence has been received to reopen 
service connection for a central nervous system disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been received to reopen 
service connection for impaired vision.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  New and material evidence has been received to reopen 
service connection for a heart disorder.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below on the issues of reopening service connection, 
and the fact that this case is being remanded prior to a 
final adjudication of service connection on the merits, no 
further notification or assistance in developing the facts on 
the reopening issue is required at this time.  Indeed, any 
such action would result only in delay.

The Veteran's claim for service connection for nerve damage, 
vision problems, and a heart condition was originally denied 
by the RO in an August 1974 unappealed rating decision.  In 
September 2002 the Veteran submitted a request to reopen 
service connection for a central nervous system disorder, 
impaired vision, and a heart disorder.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2008).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

Over the course of the claim, it appears that the RO found 
new and material evidence and reopened service connection for 
a central nervous system disorder, impaired vision, and a 
heart disorder, then denied the service connection claims on 
a de novo basis.  While the RO has adjudicated the issues on 
a de novo basis, the Board is under a legal duty in such a 
case to determine if there was new and material evidence 
received, regardless of the RO's action.  See Jackson v. 
Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  Accordingly, the 
Board will initially adjudicate whether new and material 
evidence has been received to reopen service connection for a 
central nervous system disorder, impaired vision, and a heart 
disorder.  Insofar as the Veteran's claims have been 
reopened, the Veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The evidence of record prior to the August 1974 final rating 
decision did not include evidence showing a current 
disability, a continuity of symptomatology since service, or 
a medical opinion linking the Veteran's claimed disabilities 
with his military service.   

The newly received evidence includes medical evidence showing 
the Veteran now has symptoms characteristic of a central 
nervous disorder, vision impairment, and a heart disorder.  
The Veteran has also submitted opinions from a private 
medical doctor which have some tendency to link the current 
disabilities to exposure to carbon tetrachloride during 
military service.   

Because the newly received evidence shows current 
disabilities and a possible nexus between the Veteran's 
current disabilities and military service, due to exposure to 
carbon tetrachloride, including additional lay evidence of 
continuity of symptomatology, this evidence is material to 
the Veteran's claims.  For these reasons, the Board finds 
that the additional evidence received is both new and 
material, and the claims for service connection for a central 
nervous system disorder, impaired vision, and a heart 
disorder are reopened.


ORDER

New and material evidence having been received, reopening of 
service connection for a central nervous system disorder is 
granted.

New and material evidence having been received, reopening of 
service connection for impaired vision is granted.

New and material evidence having been received, reopening of 
service connection for a heart disorder is granted.


REMAND

The Board notes that the Veteran indicated in his December 
2006 substantive appeal that he applied for and began 
receiving Social Security Administration (SSA) disability 
benefits in 1990, effective as of June 1974.  There is no 
indication in the claims file that any records associated 
with the Veteran's SSA disability application were requested 
or that any effort was made to obtain them.  

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the duty to assist includes 
requesting information and records from the Social Security 
Administration which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); see also 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

The RO should therefore contact the Social Security 
Administration and take all necessary attempts to obtain all 
records related to the Veteran's application for Social 
Security Administration disability benefits or any award of 
benefits related thereto.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).

After a review of the Veteran's claims file and the 
accompanying evidence, including the materials submitted by 
the Veteran and his sworn testimony and contentions, the 
Board finds that evidence that the Veteran was exposed to 
some degree of carbon tetrachloride during his military 
service is at least in relative equipoise.  Accordingly, the 
benefit of the doubt doctrine is applicable, and the Board 
finds that the Veteran was in fact exposed to carbon 
tetrachloride during service.  

However, the Board also finds that the claims file contains 
conflicting evidence regarding the question of whether the 
Veteran's central nervous system disorder, impaired vision, 
and a heart disorder are related to his military service, 
including the exposure to carbon tetrachloride during 
service.  VA examination reports from July 1974, May 1977, 
and December 2008 tend to weigh against the Veteran's claims; 
however, various private medical opinions are in favor of the 
Veteran's claims.  The private opinions do not appear to have 
had access to a full history or set of medical records, to 
include the service treatment records.  The VA opinions were 
not issued by a neurologist/toxicologist, as a recent August 
2008 private medical opinion report was.  Given the dichotomy 
in the opinions of the various doctors, the Board finds that 
another full review of the Veteran's medical records and 
claims file by a toxicology and neurology specialist for 
purposes of a medical opinion would be helpful in deciding 
the Veteran's claims for service connection.  

Accordingly, the issues of service connection for central 
nervous system disorder, impaired vision, and a heart 
disorder are REMANDED for the following action:

1.  The RO/AMC should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO/AMC either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile, and the 
Veteran should be informed in writing.

2.  When the above action has been 
accomplished, forward the Veteran's claims 
file to a specialist or specialists in the 
field of toxicology and neurology, and ask 
the specialist(s) to perform a VA medical 
examination to determine the nature and 
etiology of the Veteran's claimed 
disabilities of a central nervous system 
disorder, impaired vision, and a heart 
disorder.  Any necessary testing should be 
performed.  The specialist(s) should also 
review the  medical evidence, with 
particular attention payed to the service 
treatment records, the July 1974, May 
1977, and December 2008 VA examination 
reports, and medical certificates from Dr. 
J.L. in September 2003, Dr. R.Q. in 
November 2004, Dr. L.T. in November 2004, 
Dr. R.Q. in December 2007, Dr. C.D. in 
July 2008, and Dr. J.V.L from July 2008.  

The VA specialist should provide opinions 
as to whether it is at least as likely as 
not (i.e., probability of 50 percent or 
higher) that the Veteran's central nervous 
system disorder, impaired vision, and a 
heart disorder are caused by or related to 
the Veteran's military service, including 
exposure to carbon tetrachloride in 
service.  The bases for all opinions 
expressed should be provided, and the 
report should include a discussion of the 
Veteran's medical history and statements, 
clinical findings and diagnoses, and other 
medical opinions of record.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO/AMC 
should again readjudicate the claims for 
service connection for central nervous 
system disorder, impaired vision, and a 
heart disorder.  If any benefit remains 
denied, the RO/AMC should issue a 
supplemental statement of the case, then 
afford the Veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2008).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


